Case 1:18-cv-03260-PKC-JO Document 78 Filed 02/26/20 Page 1 of 1 PageID #: 925



UNITED STATES DISTRICT COURT                                                   Civil Conference
EASTERN DISTRICT OF NEW YORK                                                   Minute Order

Before: James Orenstein                                                        Date:           2/26/2020
        U.S. Magistrate Judge                                                  Time:           9:30 a.m.

                                Michael Grecco Prods., Inc. v. Alamy Inc., et al.
                                         18-CV-3260 (PKC) (JO)

Type of Conference: Status

Appearances: Plaintiff           No appearance (excused)

               Defendants        Nancy E. Wolff, Lindsay R. Edelstein

Scheduling: As part of my in camera review of certain records as to which the defendants have
asserted a privilege, I discussed certain records with the defendants' counsel ex parte. The defendants
may file a supplemental submission by March 11, 2020. The minutes of today's proceeding shall be
available to the defendants but otherwise sealed until further order.

                                                                                    SO ORDERED

                                                                                           /s/
                                                                                    James Orenstein
                                                                                    U.S. Magistrate Judge
